Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 1 of 9 PageID# 453



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA

ACKERMAN MCQUEEN, INC.,                                    §
MERCURY GROUP, INC., HENRY                                 §
MARTIN, WILLIAM WINKLER,                                   §
MELANIE MONTGOMERY, AND JESSE                              §
GREENBERG,                                                 §
    Movants,                                               §    Miscellaneous Case No. 1:20-mc-00006
                                                           §
                                                           §    Related Civ. Action No. 3:19-cv-02074-G
v.                                                         §    (Northern District of Texas)
                                                           §
NATIONAL RIFLE ASSOCIATION OF                              §
AMERICA and WAYNE LAPIERRE,                                §
     Respondents.

       REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA

         Movants agree with the NRA and believe that exceptional circumstances justify the transfer

of the Motion to Quash to the Northern District of Texas. Indeed, the Western District of

Oklahoma recently transferred a similar Motion to Quash after determining exceptional

circumstances are present based upon the Northern District of Texas’ familiarity with the

underlying case, which court is presently considering a motion to dismiss and two motions to

compel. 1 The NRA stated in its opposition brief that the Motion should be transferred. 2

         In the event that this motion is not transferred to the Northern District of Texas, Movants

address the NRA’s Opposition to the Motion to Quash. To quash a third party subpoena, one must

have a “personal right or privilege” in the requested documents. 3 “[T]he party need only have

some personal right or privilege in the information sought to have standing to challenge a subpoena




1
  See February 26, 2020 Order in Ackerman McQueen, Inc., et al. v. National Rifle Association of America, et al.,
Case No. MC-20-0001-HE (W.D. Okla.). [Attached as Exhibit A.]
2
  ECF 3 at 11-12 (section C, entitled “Transfer To The Northern District Of Texas Is The Proper Course of Action”).
3
  In re ThompsonMcMullan, P.C., No. 3:16-MC-1, 2016 U.S. Dist. LEXIS 35172, at *11-12 (E.D. Va. Mar. 17, 2016)
(“To the extent that [the movant] claims that the request includes confidential and privileged information, [the movant]
unquestionably claims the sort of personal right or privilege contemplated by Rule 45.”).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                      PAGE 1
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 2 of 9 PageID# 454



to a third party, even if the claimed interest is minimal or exceedingly small.” 4 For example, a

personal right includes information about one’s own business, including “non-public information,”

such as direct communications between that party and others. 5 Such personal right confers

standing to quash a subpoena “on the grounds that [it] require[s] disclosing potentially privileged

or otherwise protected matter.” 6 The American Clean Skies Foundation (“ACSF”) subpoena itself

demonstrates that personal right when it requests documents that AMc created—not just about

AMc’s services to ACSF, but how AMc calculated its fair market value billing and “non-public”

information like direct communications between AMc and ACSF, for instance. Even the NRA

argues that the documents will uncover AMc’s alleged knowledge and prior business practices—

i.e., information it personally created or possessed (has a personal right in).

         Despite attaching hundreds of unnecessary pages of documents, 7 the NRA has failed to

rebut Movants’ showing that the subpoena to ACSF is overbroad, irrelevant, and harassing by

seeking confidential, proprietary documents from a business relationship that ended more than ten

years ago and that has no relevance to any facts in the underlying litigation in Texas. Notably, the

NRA relies on alleged information from third parties in support of its subpoena and Response

while refusing to actually disclose that information or produce the alleged documents. 8




4
  Sines v. Kessler, 2018 U.S. Dist. LEXIS 133124, at *7 (W.D. Va. Apr. 20, 2018) (emphasis in original) (internal
quotations omitted).
5
  See id. at *8 (finding challenging party had a personal right in the information requested by subpoena and, therefore,
that party had standing to quash).
6
  Id.
7
  To illustrate, the NRA attached emails with subpoenaed third parties for the proposition that the ACSF subpoena is
not problematic because those third parties willingly conferred with the NRA. Most of those subpoenas are not at
issue before this Court, and several are subject to pending motions to quash in three other jurisdictions—with three
new subpoenas served as of February 24, 2020 that will be subject to additional motions to quash in at least one
additional jurisdiction. The Western District of Oklahoma has transferred one such motion to quash to the Northern
District of Texas. Moreover, the NRA only just disclosed to Movants in support of its Response that any third party
produced any documents.
8
  See ECF 3 at 6 (“Factual Background”) (claiming to have learned about AMc’s “fraud” for which the subpoena is
required based on “recently unearthed text messages and emails”).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                      PAGE 2
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 3 of 9 PageID# 455



         The NRA spends much of its Response addressing AMc’s work for other clients allegedly

similar to the work it performed on NRATV and arguing that AMc opened itself up to this

reputational discovery by alleging defamation. 9 The NRA and its lead counsel defamed AMc by

accusing it of an extortion coup (in internal NRA communications and in the national press).

AMc’s reputation for not being extortionists has no relation to NRATV, its billing, or its work for

other clients. The NRA has failed to show otherwise.

         As to overbreadth, the NRA requested ACSF documents covering certain subject matters,

which scope it then expanded by asking for documents relating, concerning, and referring to those

subjects, i.e., what in reality amounts to any document ever created bearing on those subjects—all

documents created by or relating to AMc’s services to ACSF. The NRA has not shown how these

requests are “narrowly tailored” as represented. As the NRA’s choice case explained, a court may

find undue burden from a “facially overbroad” subpoena, as here, requiring ACSF to reach back

more than ten years for documents wholly unrelated to this present dispute. 10

    No. Substance of Request                   Overbreadth
    1   Documents that relate to the           Documents that “relate to” AMc’s scope of work and/or
        scope of work and/or                   services provided includes all documents ever created for
        services provided to You by            ACSF because all such documents relate to AMc’s
        AMc…                                   services for ACSF
    2   Documents concerning the               Documents “concerning” the programming and content
        Digital Media programming              or platform includes all documents ever created for the
                                               “Digital Media.”

9
  ECF 3 at 13.
10
   See Wiwa v. Royal Dutch Shell Petroleum, Co., 392 F.3d 812, 818 (5th Cir. 2004). See also e.g., Singletary v.
Sterling Transp. Co., 289 F.R.D. 237, 241 (E.D. Va. 2012) (“As such, the Court may quash a subpoena duces tecum
as overbroad if it does not limit the documents requested to those containing subject matter relevant to the underlying
action. … Likewise, Rule 45(c)(3) requires the Court to quash a subpoena that ‘subjects a person to an undue burden.’
… This undue burden category encompasses situations where the subpoena seeks information irrelevant to the case.
Moreover, a subpoena imposes an undue burden on a party when it is overbroad.” The court ultimately ruled that he
subpoena at issue was “overbroad and not tailored to a particular purpose.”); Schaaf v. Smithkline Beecham Corp.,
233 F.R.D. 451, 455 (E.D. N.C.) (“On its face, the subpoena seeks every GSK document in Culter’s possession created
or used within the last ten years,” which “stands as a paradigmatic example of a facially overbroad subpoena. … The
subpoena is therefore quashed for being facially overbroad and unduly burdensome.” The Schaaf court also took issue
with the subpoena improperly seeking documents like here, where the NRA can request the documents from AMc and
proceed through the normal discovery process rather than subjecting AMc, its clients, and unrelated third parties to
this satellite litigation.).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                     PAGE 3
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 4 of 9 PageID# 456



        and content or platform that
        AMc provided to You…
 3      Documents concerning                   Documents “concerning” these topics include all
        forecasts, predictions, or             documents that pre- and post-date such forecasts,
        estimates…                             predictions, or estimates, including the underlying work
                                               upon which those forecasts are based.
 4      Documents concerning the               Documents “concerning” the performance of the entire
        actual performance or                  content and platform includes all documents underlying
        success of the Digital Media           the work upon which the performance/success are based.
        content and platform…
 6      Documents that relate to the           Documents that “relate to” the money spent necessarily
        amount of money spent by               includes all documents underlying the money spent, i.e.,
        You on the Digital Media               all the documents relating to the services performed—as
        content and platform.                  opposed to documents that reflect the amount of money
                                               spent, i.e., invoices already requested in Request No. 7.
 8      Documents reflecting any               Documents that reflect “any concern” would include
        concerns about or requests             information unrelated to this dispute, even to the NRA’s
        to AMc for information on              attenuated argument for the subpoena—e.g., the
        CleanSkies.tv or Your                  “concern” about when a new segment will air on
        Digital Media content and              CleanSkies.tv or the “concern” about whether the
        platform…                              platform looks good on mobile as opposed to desktop
                                               format, neither of which have any relation to the NRA’s
                                               claims for fraudulent billing and viewership analytics
 9      Documents and                          Documents that “refer or relate to” CleanSkies.tv
        communications, prepared               includes all documents that in any way mention the
        by You, AMc, or Mercury,               project, including all documents from inception to
        that refer or relate to the            cessation, which is grossly overbroad for any purpose in
        following projects:                    the litigation.
        CleanSkies.tv.

         Moreover, because ACSF and AMc terminated their relationship in 2008, there is no

reasonable relevance of such documents to this dispute today, more than ten years later (and nearly

ten years before the creation of NRATV). Although the NRA argues the subpoena can be modified

to a relevant timeframe, it failed to argue at all how documents more than ten years old (any such

documents were last created in 2008) are relevant to the livestream platform of NRATV, let alone

how to limit the subpoena. 11 Just because the NRA and ACSF agreed to limit the universe of


11
   In the case the NRA relies upon for the contention that this Court may modify the subpoena, (1) the Court used the
party’s own temporal limitation for the modification, and (2) the Court modified the subpoena to avoid delay because
it was unable to determine the basis for the lower court’s ruling in quashing the subpoena and whether there was error,
not just because it thought the subpoena was worthy of modification. See Wiwa, 392 F.3d at 821 & n.45.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                     PAGE 4
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 5 of 9 PageID# 457



documents from all ACSF documents to maybe just those concerning AMc does not mean that the

universe that preceded the dispute by ten years is relevant to the dispute. Additionally, even the

NRA describes the ACSF work as concerning the energy industry as opposed to the NRA’s gun-

rights work. 12 That means any viewership analytics will necessarily differ as the audiences (e.g.,

environmentalists vs. rifle-owners), and responses therefrom, were vastly different—not to

mention when those audiences were responding and the status of the media technology deployed.



                                      More than 10 year temporal gap




                   2008                                                        2016                    2019
                   ACSF                                                      NRATV                   NRA Files
                Relationship                                                 Launches                Lawsuits
                   Ends



Also, just because ACSF has conferred with the NRA does not obviate the need for the Motion

because AMc is the party with the competitive interest to protect in these lawsuits. The NRA has

not yet engaged in full discovery with AMc to determine whether it must resort to third-party

discovery. 13

        Additionally troublesome is the NRA’s reliance on its own allegations and “beliefs” rather

than any supporting evidence. When claiming “no one watched NRATV’s live broadcasting feed,”


12
   ECF 3 at 14 (“Clean Skies, an energy-industry advocacy foundation…”).
13
   See Effective Exploration, LLC v. Pa. Land Holdings Co., LLC, No. 1:15-mc-00014, 2015 U.S. Dist. LEXIS 72283,
at *7 (W.D. Va. Jun. 4, 2015) (“Rule 45 allows the court to quash or modify a third-party subpoena where it seeks
confidential commercial information, such as is the case here. Also as stated above, Rule 45 permits a court to order
the production of such confidential commercial information, under specific conditions, if the serving party ‘shows a
substantial need for the testimony or material that cannot be otherwise met without undue hardship…’ Effective has
made no such showing here. Furthermore, such a showing likely would be difficult in light of Effective’s concession
to the court that it has made no attempt to gather this information from the producer of the coal from these mines,”
i.e., the party with the interest to be protected and with the knowledge of all the underlying facts.).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                   PAGE 5
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 6 of 9 PageID# 458



the NRA cites to its own First Amended Complaint. 14 The NRA also argued that it “believes that

many, if not all, of the prior digital media campaigns that AMc used to induce the NRA to invest

in the creation of NRATV were failures.” 15 But subjective belief is not the proper standard for

determining whether the NRA first had a good faith basis in law and fact for asserting a claim to

warrant a third party subpoena. We can believe pigs fly, but that does not permit us to subpoena

the farmer and all his co-op members for all information about their pigs.

         Case in point, the NRA says in its Response and Complaint “many, if not all” of the prior

AMc clients had failed media campaigns without ever once saying which clients or providing any

support. 16 The NRA also alleges in its Response and Complaint that, “[j]ust like NRATV, those

digital media campaigns were shut down because of their general ineffectiveness….” 17 But, again,

the NRA never once mentions who “those” “failed” clients are. The reason? Because this is a

fishing expedition designed to harass AMc’s former and current clients. That improper motive is

exposed when considering (1) the NRA subpoenaed third parties who were never AMc clients—

demonstrating the NRA does not even know who the clients are, let alone that their AMc media

campaigns were unsuccessful; and (2) the NRA allegedly wants information about “failed”

campaigns that were “shut down,” yet it subpoenaed current clients. Typically, this ancillary

discovery history (in addition to the discovery abuses in the four lawsuits the NRA has lodged

against AMc) is irrelevant, but here it is necessary to understand the NRA’s gamesmanship.

         Further, the NRA misrepresents to this Court the parties’ understanding, agreement, and

business practice concerning what analytics would be (and were) provided. In fact, at no point in

this litigation, in the three lawsuits the NRA lodged against AMc in Virginia, or in either discovery


14
   ECF 3 at 7.
15
   Id. at 12.
16
   Id.
17
   Id.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                     PAGE 6
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 7 of 9 PageID# 459



process has it ever defined “unique” viewership or indicated how the agreed-upon numbers AMc

provided (for years) of completed, engaged, and total views were insufficient. What the NRA

purports to “reasonably” request here does not exist because the NRA never requested such metrics

at the time and, indeed, such measurement was impossible: one cannot count whether person A is

watching NRATV content across multiple platforms (website, Facebook, etc.) and devices.

           The NRA then cites to a deposition from a former ACSF employee to propose that his

testimony is proof AMc charged “steep costs that were not recoverable” and refused “to respond

to questions and requests for information on budgets and operations.” 18 Some issues: (1) as that

employee testified, he had no degree or prior experience with accounting for proper budgeting

practices; and (2) the ACSF creator and its Board repeatedly approved the AMc budgets and work

performed, as the employee further admitted during his deposition. The employee also testified

that all of the bills issued by AMc were in fact paid by ACSF.

           The NRA also relies on offensive use of the attorney-client privilege in support of its

arguments, which is the subject of pending disputes before the Northern District of Texas. Namely,

the NRA accuses AMc of “obstructing its investigation” by “attempt[ing] extortion and an

unsuccessful coup,” but (1) the evidence baldly demonstrates the opposite, and (2) the extortion

idea was planted by the NRA’s counsel, hence the reason the NRA continues to assert privilege

over the underlying fact (read: non-privileged) of who first claimed attempted extortion. Such an

inappropriate sword-and-shield use of the attorney-client privilege is improper as a basis for

granting the NRA its overreaching subpoena.

           Beyond these reasons, the NRA also has an improper motive for seeking the documents.

On the one hand, the NRA concedes, in different verbiage, that it wants to use this information to



18
     ECF 3 at 14.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                  PAGE 7
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 8 of 9 PageID# 460



show AMc acted in conformity with prior bad acts. On the other hand, the NRA’s lead counsel is

using these subpoenas to circumvent the Virginia protective order it seeks to unwind. That order

prohibits the NRA’s lead counsel from accessing, reviewing, or using AMc’s Highly Confidential

information. But if the NRA could obtain those documents in the federal case in Texas through a

third party first, AMc’s only opportunity to designate the information Highly Confidential would

be after the NRA already has an opportunity to review and use the documents. And any potential

claw-back remedy requires unfounded reliance on the NRA and its counsel complying therewith.

The fact that AMc just learned through the NRA’s Response that some third parties have produced

documents proves this risk to be real and imminent.

           As set forth by Wiwa, the ACSF subpoena (1) seeks information not relevant to the dispute

in the lawsuit, which (2) exposes the lack of the NRA’s need for such documents; (3) the subpoena

is facially and practically overbroad, exacerbated by (4) an attenuated time period extending

beyond 10 years; (5) the subpoena lacks particularity when it seeks all documents between AMc

and ACSF relating to AMc’s services; and (6) the overbreadth alone demonstrates undue burden,

which all factors together further emphasize. 19

                                           CONCLUSION

           For the foregoing reasons, Movants respectfully request this Court grant their Motion;

quash the subpoena issued to ACSF or transfer the Motion to the Northern District of Texas; and

grant Movants any further relief, at law or in equity, to which they may be justly entitled.




19
     392 F.3d at 818.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                       PAGE 8
Case 1:20-mc-00006-RDA-IDD Document 9 Filed 02/27/20 Page 9 of 9 PageID# 461



Dated: February 27, 2020.

                                              Respectfully submitted,

                                              /s/ David H. Dickieson
                                              David H. Dickieson (VSB No. 31768)
                                              SCHERTLER & ONORATO, LLP
                                              901 New York Avenue, NW
                                              Suite 500
                                              Washington, D.C. 20001
                                              Ph: 202-628-4199/Fax: 202-628-4177
                                              ddickieson@schertlerlaw.com

                                              ATTORNEY FOR MOVANTS ACKERMAN
                                              MCQUEEN, INC., MERCURY GROUP, INC.,
                                              HENRY MARTIN, JESSE GREENBERG,
                                              WILLIAM WINKLER, AND MELANIE
                                              MONTGOMERY



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 27, 2020, I filed the foregoing document with the clerk of
court for the U.S. District Court, Eastern District of Virginia. I hereby certify that I am affecting
service of the document on counsel for the NRA the issuing court in the Northern District of Texas,
Dallas Division.

                                              /s/ David H. Dickieson
                                              DAVID H. DICKIESON




REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                     PAGE 9
